TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00321-CV

Barbara Ann Valdez, Appellant

v.

Author Cardona, Sr. and Amelia Perales, Appellees




FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 391ST JUDICIAL DISTRICT
NO. D-10-0260-C, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING 


M E M O R A N D U M   O P I N I O N

 
	Appellant Barbara Ann Valdez, acting pro se, filed her notice of appeal on April 11,
2012.  On October 30, 2012, the clerk of this Court notified appellant that her brief was overdue
and that her appeal was subject to dismissal for want of prosecution unless she filed her brief
or responded to this notice by November 9, 2012.  To date, appellant has not responded to this
Court's notice.  Accordingly, we dismiss the appeal for want of prosecution.  See Tex. R. App.
P. 42.3(b), (c).

					__________________________________________
					Jeff Rose, Justice
Before Justices Puryear, Pemberton and Rose
Dismissed for Want of Prosecution
Filed:   January 25, 2013